       Case 2:19-cv-04616-HB Document 12 Filed 02/21/20 Page 1 of 2




                   IN THE UNITED STATr.s DISTRICT COURT
               FORTHEEAS'l'DNDISTRICTOPPBNNSYLVANIA


DERRICK JACOBS,
                    Plainti1t .
                          v.                  Civil Action No. 19·4616

CITY' OF PHILADELPHIA, et al.,

                    Defendants. ·




      AND NOW, this 1J2.!:
parties Stipulation for Extension of Time. It is heteb:,·ORDERED that: 1)

Defendants shall file and serve, on or before Tuesday February 25, 2020. a

supplemental memorandum in support of their Motion to DitDlie.s Plaintufs

Amended Complaint <Doc. #8) which addreaaes Plaintifl's claim for First

Amendment Retaliation: and 2) Plaintiff shall file and Mrve a response t:o the

Motion of the Defendant.a on or before Tueeday March 10, 2020.




                                      BY THE-.COURT:


                                                                               .'   ...




                          · - - - - - - -.......   ,,,_..._,   ___   __,...   ____
.   .           Case 2:19-cv-04616-HB Document 12 Filed 02/21/20 Page 2 of 2

                                                     •



                          IN THE UNITED BTA'l.T,61-DISTIUOT COURT
                       FOR THB BASTBRN DISTBICT or PBNNBYLVANIA


        · DERRICK JACOBS,
                               Plaintift•
                                     .v.                 Civil .Action No. 19·4616

        CITY OF PBILADBLPHIA, et al.,

                              Defendants.


                              STIPULATION FOR EXTENSION OF TIME
               It is hereby stipulated by and between the parties that Defendants shall have

        seven·additional days within which to file and serve its supplemental memorandum

        in support of their Motion to Dismiss Plaintifl's Amended _Complaint <Doc. #8)

        which addreeeee Plaintiff.'e claim t'or First Amendment Retaliation. Plaintiff' shall ·

        file and serve a   response to the Motion of the Defendants on or bet'ote Tuesday
        March 10, 2020.


        Respectfully Submitted,




                                                               Kia Ghee, Esq.
                                                               Assistant City Solicitor


        Dat.e: Fehrvaa 19, 2020                                Date: February 19. 202Q
